                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN
                            GREEN BAY DIVISION


TIMOTHY MCCARTHY,                   )
                                    )
            Plaintiff,              )                 Civil Action No.19-cv-1690
      v.                            )
                                    )                      COMPLAINT
SPECIALTY GRANULES, LLC. and        )                 JURY TRIAL DEMAND
SPECIALTY GRANULES, INC.            )
            Defendants.             )
____________________________________)

                               NATURE OF THE ACTION

       Plaintiff, TIMOTHY MCCARTHY (“Mr. McCarthy”), brings this action pursuant

to the Americans With Disabilities Act, as amended (“ADA”) 42 U.S.C. §12101, et seq.,

the Family Medical Leave Act (“FMLA”) 29 U.S.C. §2601 et seq.                  and the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. §621, et seq., to remedy acts of

employment discrimination against him because of his disability, age and in retaliation for

making complaints of disability discrimination and his use of FMLA leave.

                             JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, and 1343.

       2.      The Employment practices alleged to be unlawful were committed within

the jurisdiction of the United States District Court for the Eastern District of Wisconsin.

                                         PARTIES

       3.      Mr. McCarthy is a citizen of the United States and a resident of Wisconsin.

At all times relevant to this action, Mr. McCarthy was a qualified individual with a


                                                                                              1

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 1 of 12 Document 1
disability as defined by the ADA, was at or over the age of forty, and was employed by

Defendants during relevant periods as stated herein.

       4.      At all relevant times, Defendant Specialty Granules, LLC (hereinafter

“Specialty Granules”) has been incorporated in the State of Wisconsin with the Principal

Office in Hagerstown, Maryland, and has been doing business in the State of Wisconsin,

Marinette County and, under information and belief, has continuously employed over

three-hundred (300) people

       5.      At all relevant times, Defendant Specialty Granules, Inc. (hereinafter

“SGI”), under information and belief is the parent company of Defendant Specialty

Granules, LLC and has been incorporated in the State of New Jersey with the Principal

Office in Parsippany, New Jersey, while doing business in the State of Wisconsin. Under

information and belief, SGI has continuously employed over three-hundred (300) people.

       6.      All heretofore named defendants shall be referred to collectively as

“Defendants”

                          ADMINISTRATIVE EXHAUSTION

       7.      Mr. McCarthy has complied with all the administrative prerequisites to

action under the ADA and the ADEA as required.

       8.      A Notice of Suit Rights was issued on August 21, 2019 for EEOC charge

Number 443-2019-01490.

                              FACTUAL ALLEGATIONS

       9.      Mr. McCarthy began working for Defendants beginning in or about March

of 2004.




                                                                                      2

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 2 of 12 Document 1
       10.     Mr. McCarthy began his career with Defendants as a miner and worked his

way up to a First Class Maintenance Mechanic in the Maintenance Department.

       11.     From his start date, through 2015, Mr. McCarthy received promotions,

raise, and increased his seniority each year while receiving positive performance reviews.

       12.     Although there were part time layoffs, Mr. McCarthy was always sought

after to return when work picked up and he never lost his seniority during these times

pursuant to his collective bargaining agreement with Defendants.

       13.     In late January of 2016, due to his own disability and serious health

condition, Mr. McCarthy requested and received a leave of absence approved as FMLA

leave while receiving short term disability.

       14.     Mr. McCarthy remained off work until July of 2016 when he was told that

he could be eligible for long term disability benefits in the event he would never be able to

able to return to work due to his condition.

       15.     While Mr. McCarthy began the process in order to retain all options, he still

desired to return to work.

       16.     He remained out of work through all of 2017.

       17.     In early 2018, Mr. McCarthy’s physicians began prescribing him Botox

injections that greatly reduced his symptoms to the point that he believed he could return

to work.

       18.     Pursuant to his collective bargaining agreement, Mr. McCarthy retained

“recall” rights for up to thirty months from his initial absence from work that would allow

him to return with full seniority and benefits restored to the same level as when he last

worked.



                                                                                           3

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 3 of 12 Document 1
       19.     In May of 2018, Mr. McCarthy began calling Defendants’ Human Resource

Department in order to return to work as soon as possible.

       20.      Mr. McCarthy called for three consecutive weeks, but never received a

return phone call.

       21.     Knowing the company would require a medical clearance from Defendants

designated “pre-employment” and “return-to-work” physician, Mr. McCarthy contacted

the physician to schedule a physical for purposes of returning to work.

       22.     The Dickinson Occupation Clinic scheduled him an appointment with W.B.

Carlson, M.D. to conduct his return to work physical for a date in early June of 2018.

       23.     One day after making the appointment, Defendants’ Human Resource

Department suddenly returned Mr. McCarthy’s calls.

       24.     The Human Resource representative, Susan Lesparance, indicated that she

was aware Mr. McCarthy had made an appointment with Dr. Carlson, but would be

cancelling it and rescheduling the appointment for July 23, 2018.

       25.     In the meantime, Mr. McCarthy attended a prescheduled medical

appointment with the Veteran’s Affairs Hospital in Iron Mountain, Oscar G. Johnson VA

Medical Center (hereinafter “VA Medical Center”), and met with his nurse practitioner,

Mary T. Forentti, who cleared Mr. McCarthy to return to work with no restrictions.

       26.     On July 23, 2018, Dr. Carlson met with Mr. McCarthy to perform a

physical.

       27.     Upon completing the exam, Dr. Carlson’s results indicated that Mr.

McCarthy did not have the need for any weight restrictions in his job duties.




                                                                                         4

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 4 of 12 Document 1
          28.   However, upon receiving Dr. Carlson’s report, they physician still indicated

that Mr. McCarthy be placed on “light duty,” without providing any specifics of what light

duty might consist of, or what restrictions Mr. McCarthy would have in relation to his job

duties.

          29.   Mr. McCarthy explained the discrepancy between Nurse Practitioner

Fornetti and Dr. Carlson, leading Ms. Lesparance to seek further information.

          30.   In filling out a form provided by Defendants, Julie Christensen, N.P.C. of

the VA Medical Center responded to the following statement:

                Attached is a job description for the Mill Supervisor
                position. Please review the job description and assess
                whether Patient can perform all job functions… … If not,
                which job functions cannot be performed, and why not?

          31.   Immediately underneath this question, she wrote: “No restrictions.”

          32.   Nonetheless, Defendants refused to return Mr. McCarthy to work because

Nurse Practitioner Christensen indicated that lifting over 50 pounds has the potential to

exacerbate back or neck pain.

          33.   Ms. Lesparance argued that the job required Mr. McCarthy to lift up to 100

pounds up to two hours at one time and for a total of four to six hours a per day.

          34.   Mr. McCarthy objected to the description of the duties he had completed

for over a decade as requiring that he lift over 50 pounds, particularly for such long periods

of time.

          35.   Mr. McCarthy explained that he had once been disciplined for lifting a 100-

pound propane tank on his own and was specifically told not to manually lift such items.




                                                                                            5

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 5 of 12 Document 1
         36.   Nonetheless, Ms. Lesparance continued to ignore Nurse Practitioners

Christensen’s and Fornetti’s clear statements that Mr. McCarthy required no work

restrictions and refused to place him back to work.

         37.   Ms. Lesparance did not invite Mr. McCarthy to discuss potential

accommodations or encourage him to apply for other positions.

         38.   In September of 2018, Ms. Lesparance told Mr. McCarthy that he had lost

his recall rights and, if he was interested in returning to work for Defendants, would have

to apply like any other non-employee.

         39.   In December of 2018, Mr. McCarthy did provide another physician note

indicating that he had no weight restrictions and wished to work for the maintenance

department, once again.

         40.   This time he was simply told that there were no open positions and his

request was denied.

         41.   Under information and belief, Defendants have delayed Mr. McCarthy’s

attempts to return to work during his recall right time period and intentionally

misinterpreted Mr. McCarthy’s medical documentation in order deny him his rights under

the ADA, ADEA and FMLA.

         42.   Under further information and belief, Defendants discriminated against Mr.

McCarthy due to his disability, age and in retaliation for making complaints of

discrimination and the use of FMLA leave by failing to hire him after his recall rights had

ended.




                                                                                         6

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 6 of 12 Document 1
                                     Count One
                                 Violation of ADA
                    (Employment Discrimination Based on Disability)

        43.     Mr. McCarthy realleges and incorporates by reference the allegations

contained in all preceding and all subsequent paragraphs of the Complaint as though fully

set forth herein.

        44.     This claim is authorized and instituted pursuant to the provisions of the

Americans with Disabilities Act, for relief based upon the unlawful employment practices

of the above-named Defendant. Specifically, Mr. McCarthy complains of Defendants’

violation of the ADA’s prohibition against discrimination in employment based, in whole

or in part, upon an employee's disability.

        45.     During his employment, including his thirty months of recall rights with

Defendants, Mr. McCarthy was a member of a class protected under the ADA. Defendants

had notice of Mr. McCarthy’s disability or otherwise perceived Mr. McCarthy to be

disabled.

        46.     Mr. McCarthy’s disability was a motivating factor in creating the adverse

employment actions against him as described herein.

        47.     Defendants discriminated against Mr. McCarthy by refusing to return his

calls requesting he be returned to work, only accepting information from physicians that

indicated a need for light duty while ignoring more favorable documentation to Mr.

McCarthy, not engaging in the interactive process in good faith, including any discussion

about accommodations, denying him his rights to be recalled and failing to hire him after

those rights had allegedly lapsed.




                                                                                       7

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 7 of 12 Document 1
         48.    Defendants’ acts and omission are the direct and proximate cause for the

adverse employment actions against Mr. McCarthy in violation of the ADA.

         49.    As a further direct and proximate result of Defendants' wrongful acts and

omissions, Mr. McCarthy sustained loss of earnings and earning capacity; loss of fringe

and pension benefits; suffered mental anguish, physical and emotional distress; humiliation

and embarrassment; loss of professional reputation, and loss of the ordinary pleasures of

everyday life, including the right to pursue gainful employment of his choice

         50.    The intentional and discriminatory conduct of the Defendants complained

of herein was willful, wanton, deliberate, malicious, egregious and outrageous warranting

the imposition of punitive/exemplary damages, which will serve as an example and

deterrent to Defendants and others who would commit similar illegal acts.

         51.    As Defendant’s engaged in discriminatory employment practices with

malice or with reckless indifference to Mr. McCarthy’s federally protected rights, Mr.

McCarthy is entitled to punitive/exemplary damages in addition to compensatory damages,

attorney fees and other remedies available under the ADA.

                                    Count Two
                                Violation of ADEA
                      (Employment Discrimination Based on Age)

         52.    Mr. McCarthy realleges and incorporates by reference the allegations

contained in all preceding and all subsequent paragraphs of the Complaint as though fully

set forth herein.

         53.    As of July 20, 2018, Mr. McCarthy was, at relevant times, over the age of

forty.




                                                                                         8

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 8 of 12 Document 1
        54.     Defendants’ conduct as alleged above constitutes discrimination based on

Age, creating adverse employment actions against Mr. McCarthy in violation of the

ADEA.

        55.     The intentional and discriminatory conduct of Defendants complained of

herein was willful, wanton, deliberate, malicious, egregious and outrageous warranting the

imposition of punitive/exemplary damages, which will serve as an example and deterrent

to Defendant and others who would commit similar illegal acts.

        56.     As Defendants engaged in discriminatory employment practices with

malice or with reckless indifference to Mr. McCarthy’s federally protected rights Mr.

McCarthy is entitled to punitive/exemplary damages in addition to compensatory damages,

attorney fees and other remedies available under the ADEA.

                                      Count Three
                     Retaliation for Engaging in Protected Activity
                                        (ADA)

        57.     Mr. McCarthy realleges and incorporates by reference the allegations

contained in all preceding and all subsequent paragraphs of the Complaint as though fully

set forth herein.

        58.     Mr. McCarthy is and was, at all relevant times, a qualified individual with

a disability, or was otherwise perceived as such.

        59.     Mr. McCarthy made many requests to return to work because he was able

to do so with, or without a reasonable accommodation.

        60.     Not only did Defendants refuse to return Mr. McCarthy to work, under

information and belief, they later failed to hire him despite being more qualified than less

experienced mechanics subsequently hired by Defendants.



                                                                                          9

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 9 of 12 Document 1
        61.     After refusing to return him to work under his recall rights, Mr. McCarthy

filed a complaint with his labor union stating that Defendants had refused to return him to

work under the auspice that he was physically unable to do the job, when he could, in fact,

perform the essential duties of his position with or without a reasonable accommodation.

        62.     Thereafter, Defendants refused to rehire him.

        63.     The intentional and retaliatory conduct of Defendants complained of herein

was willful, wanton, deliberate, malicious, egregious and outrageous warranting the

imposition of punitive/exemplary damages, which will serve as an example and deterrent

to Defendants and others who would commit similar illegal acts.

        64.     As Defendants engaged in retaliatory employment practices with malice or

with reckless indifference to Mr. McCarthy’s federally protected rights, Mr. McCarthy is

entitled to punitive/exemplary damages in addition to compensatory damages, attorney

fees and other remedies available under the ADA.

                                      Count Four
                         Discrimination for Engaging in FMLA

        65.     Mr. McCarthy realleges and incorporates by reference the allegations

contained in all preceding and all subsequent paragraphs of the Complaint as though fully

set forth herein.

        66.     Defendants are employers covered by the Family and Medical Leave Act

pursuant to 29 USC 2601 et seq.

        67.     In or about January of 2016, Mr. McCarthy was entitled to and did use leave

under the Family and Medical Leave Act, pursuant to 29 CFR §825.114.

        68.     While Defendants did not interfere with Mr. McCarthy’s rights while on

leave, after he requested a return to work sometime later, Defendants denied those requests.

                                                                                         10

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 10 of 12 Document 1
         69.    Defendants engaged in prohibited conduct under the FMLA by interfering

with, restraining or denying Mr. McCarthy’s rights provided under the Act.

         70.   Defendants attempted to hide their true intentions by alleging Mr. McCarthy

was unable to return to work due to his medical condition despite contradictory information

and documentation being presented to them.

         71.   The intentional and retaliatory conduct of Defendants complained of herein

was willful, wanton, deliberate, malicious, egregious and outrageous warranting the

imposition of liquidated damages.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff TIMOTHY McCARTHY respectfully requests that this

Court:

         A.    Order Defendants SPECIALTY GRANULES, LLC. and SPECIALTY

GRANULES, INC. to make whole Mr. McCarthy, by providing appropriate back pay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief

necessary to eradicate the effects of its unlawful employment practices, including but not

limited to reinstatement or front pay in lieu of reinstatement.

         B.    Order Defendants SPECIALTY GRANULES, LLC. and SPECIALTY

GRANULES, INC. to make whole Mr. McCarthy, by providing compensation for past and

future pecuniary losses resulting from the unlawful employment practices described above,

including, but not limited to job search expenses, effects on credit history, debt, increase

in insurance costs and other incidental expenses, in amounts to be determined at trial.

         C.    Order Defendants SPECIALTY GRANULES, LLC. and SPECIALTY

GRANULES, INC. to make whole Mr. McCarthy by providing compensation for past and



                                                                                          11

    Case 1:19-cv-01690-WCG Filed 11/15/19 Page 11 of 12 Document 1
future nonpecuniary losses resulting from the unlawful practices complained above,

including, but not limited to emotional pain, suffering, inconvenience, humiliation and

mental anguish, in amounts to be determined at trial.

       D.      Order Defendants SPECIALTY GRANULES, LLC. and SPECIALTY

GRANULES, INC. to pay Mr. McCarthy liquidated damages pursuant to the FMLA.

       E.      Order Defendants SPECIALTY GRANULES, LLC. and SPECIALTY

GRANULES, INC. to pay Mr. McCarthy liquidated damages pursuant to the ADEA.

       F.      Order Defendants SPECIALTY GRANULES, LLC. and SPECIALTY

GRANULES, INC. to pay Mr. McCarthy punitive damages for its malicious and reckless

conduct, as described above, in amounts to be determined at trial.

       G.      Award Mr. McCarthy his reasonable attorney’s fees and costs, including

but not limited to expert witness fees as provided for under the ADA, ADEA and FMLA.

       H.      Award Mr. McCarthy with interest on any awards at the highest rate allowed

by law; and

       I.      Grant such further relief as the Court deems necessary and proper.

                                JURY TRIAL DEMAND

       Plaintiff, TIMOTHY MCCARTHY, requests a jury trial on all matters as to which

he is entitled by law.

                                                    LAW OFFICE OF ADAM M. KENT

Dated: November 15, 2019                            s/Adam M. Kent             .
                                                    Adam M. Kent
                                                    7670 N. Port Washington Rd
                                                    Suite 105
                                                    Milwaukee, WI 53217
                                                    (414) 446-5331
                                                    Attorney@adamkentlegal.com
                                                    WI Bar No.: 1099634

                                                                                      12

     Case 1:19-cv-01690-WCG Filed 11/15/19 Page 12 of 12 Document 1
